Citation Nr: 0413692	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  95-33 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, among other things, denied the 
benefit sought on appeal.  The Board denied the claim here on 
appeal in September 2000 and the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2001, the Court granted a Joint 
Motion for Remand, vacating the Board's September 2000 
decision and remanding the claim for additional consideration 
and compliance with the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)).  As a consequence, the Board remanded the matter to 
the RO in June 2003 and the matter has since been returned to 
the Board.  

A review of the claims folder reveals that additional 
development is required.  Accordingly, this claim is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The evidence of record shows that the veteran entered the 
service in November 1966 after having been found to have 
mild scoliosis that was non-disqualifying.  He began his 
training as a wireman and made his first complaint of low 
back pain in January 1967.  He was treated with medication 
and released without follow-up.  In February 1967, the 
veteran was treated for a cut on his left foot from a gaff 
while still in training to be a wireman.  The veteran began 
his duties as a wireman in the Republic of Vietnam in 
February 1968.  In May 1968, he was treated for low back 
muscle strain, but there is no notation regarding the 
circumstances surrounding this treatment.  The veteran's 
principal duty was changed from wireman to message clerk in 
August 1968 and the veteran was discharged from service in 
November 1968.  There is no discharge examination of record.

Post-service treatment records reflect the first complaints 
of low back pain in 1984.  The veteran related experiencing 
sudden pain while performing a lifting task at work, but did 
not recall any acute injury.  The next complaint is dated in 
August 1992, when the veteran was diagnosed with acute 
lumbosacral sprain after throwing a bundle of cloth over his 
shoulder and experiencing low back pain. 
It was not until February 1993 that the medical record 
reflects the veteran's complaint of chronic back pain as a 
result of falling twenty-five feet during his period of 
active service.  He has been treated for low back pain 
periodically since that time.

The veteran underwent VA examination in September 1993 and 
was found to have chronic lumbar syndrome with a history of 
an old injury during service and an on-the-job injury in 
August 1992.  X-rays revealed mild degenerative joint 
disease of the lumbar spine with osteophyte formation and no 
other abnormality.  The examiner did not render a specific 
opinion as to the etiology of the veteran's current 
disability.

The veteran underwent a second VA examination in August 
1998.  X-rays again showed degenerative changes in the 
lumbosacral spine as well as degenerative scoliosis with 
convexity to the left.  The examiner stated that scoliosis 
was shown on x-ray, but was not clinically detected, and 
that the diagnosis of chronic lumbar syndrome was consistent 
with the veteran's complaints and history.  The examiner 
then opined that the veteran's current low back disability 
could be related to an inservice back injury as opposed to 
the post-service back injury in 1992.

In December 2001, a private physician reviewed the veteran's 
claims folder, including all service and post-service 
treatment records, and opined that the x-rays of record 
demonstrated changes of the bone spine and spongy discs 
between the bones which were consistent with injuries from a 
fall from a great distance.  Additionally, he noted that it 
was plausible to have muscular injury persist for decades 
following such a fall.  The physician then opined that it 
was highly unlikely that a back injury during service from a 
twenty-five foot fall would be transitory and that it was 
more likely that the current bone and disc injuries came 
about as a result of such a fall during service.

The Board notes at this juncture that the evidence could be 
read as supporting a finding that if the veteran did, indeed, 
fall twenty-five feet during service, his current low back 
disability may be considered a result of that fall since the 
medical evidence demonstrates that his currently diagnosed 
chronic lumbar syndrome is consistent with such an injury.  
The record, however, does not show conclusively that such a 
fall occurred.  In this regard, the Board acknowledges that 
the veteran was in training as a wireman and injured his foot 
in February 1967 during that training.  Further, it is 
reasonable to conclude that if he were up on a pole at the 
time of that injury, he could have fallen.  At the same time, 
however, there is no mention of any fall in the veteran's 
service medical records, and none mentioned in any post 
service medical record for a quarter century after service.  
The absence of a notation of a fall in the service medical 
records and for twenty-five years following service does not 
in and of itself mean that a fall did not occur, but it 
certainly suggests there was no such fall.  

The foregoing notwithstanding, the service medical records do 
include notation of treatment for low back pain and strain 
while in service.  One complaint was made after only a few 
months of service and one was made while serving as a wireman 
in Vietnam and subsequent to the alleged incident in which 
the veteran asserts that he originally injured his back.  The 
treatment records dated in 1968 do not reflect any complaint 
of prior injury.  

The medical opinions of record do not specifically address 
the complaints of low back pain and strain documented during 
service.  The most recent and most favorable medical opinion 
of record appears to take as fact the veteran's history of 
having fallen twenty-five feet during service and, even 
though he notes that he reviewed the claims folder, the 
physician did not comment on the lack of corroborating 
evidence.  The examiner links the veteran's current 
disability to the veteran's period of service based solely 
upon findings consistent with a fall as opposed to a lifting 
injury and makes no comment on the possibility of the veteran 
falling at some point following his 1968 discharge from 
service and his first complaints of post-service low back 
pain approximately fifteen years later.  As such, the Board 
finds that this matter must be remanded for additional 
development to determine the likelihood of the veteran's 
current disability being a result of the documented 
complaints of low back pain and strain during service and/or 
an aggravation of his pre-existing scoliosis.

Therefore, this matter is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the likelihood of his current 
low back disability being related to his 
period of active service.  The examiner 
should be provided the claims folder, 
instructed to review both service medical 
records and post-service treatment 
records and medical opinions, and render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's currently diagnosed low 
back disability is related the documented 
complaints of low back pain in January 
1967 and low back muscle strain in May 
1968.  The examiner should also render an 
opinion as to whether the veteran's 
scoliosis underwent a permanent increase 
in severity beyond the normal progression 
of that condition during his period of 
active service.  The examiner should 
provide a basis for the opinions 
expressed and comment on the absence of 
documented complaints of back pain for 
approximately fifteen years after 
discharge from service, the effect, if 
any, the post-service industrial injuries 
have on the currently diagnosed 
disability, and the probability of the 
current injury being a result of a fall 
as opposed to the lifting and straining 
injuries documented in the medical 
evidence.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
schedule examinations and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).  

3.  Upon completion of all requested 
development, the RO should again review 
the issue on appeal.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



